Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Status of Claims 
	This office action is responsive to the amendment filed on 7/12/2022. Claims 1, 2, 10, 11, 19, and 20 have been amended, and claim 3 has been cancelled. Thus, claims 1-2, and 4-22 are presently pending in this application. 
				      Reasons for Allowance 
Claims 1-2, 4-22 are allowed. 
The following is an examiner’s statement for allowance for claims 1-2, 4-9:
	Brainstorm is the closest prior art of record teaching an teaching a computer readable non-transitory medium comprising a plurality of executable programmatic instructions wherein, when the plurality of executable programmatic instructions are executed by a processor in a computing device, at least one user-defined montage from a plurality of EEG electrodes positioned in a patient's brain, on the patient's brain or on the patient's scalp is generated, the plurality of executable programmatic instructions comprising: programmatic instructions, stored in the computer readable non-transitory medium, for generating a first graphical interface to display at least one graphical view of the patient's brain and/or scalp overlaid with a plurality of identifications corresponding to the plurality of EEG electrodes, wherein each of the plurality of identifications uniquely references a position of each of the plurality of EEG electrodes relative to the patient's brain and/or scalp; programmatic instructions, stored in the computer readable non-transitory medium, for displaying a tool within the first graphical interface, wherein the tool is configured to be manipulated in order to select at least one identification of the plurality of identifications; programmatic instructions, stored in the computer readable non-transitory medium, for prompting a user to indicate at least one reference identification corresponding to the at least one identification; programmatic instruction, stored in the computer readable non-transitory medium, for acquiring EEG signals associated with the EEG electrodes corresponding to the at least one identification and the at least one reference identification. Compumedics4 is the closet prior art to teaching to display at least one EEG trace indicative the EEG signals associated with the EEG electrodes corresponding to the at least one identification and the at least one reference identification. 
	Brainstorm in view of Compumedics4 fail to teach or reasonably suggest in combination with additional limitations of the base claims, wherein, when executed, the programmatic instructions configured to enable the user select at least one identification: enables the user to use at least two drawing loops to select electrodes for generating a first montage and a second montage; upon forming the at least two drawing loops, automatically generates a second graphical interface to prompt the user to identify at least one of active electrode(s) or reference electrode(s) of the electrodes enclosed by each of the at least two drawing loops; and upon identifying the active electrode(s) or the reference electrode(s), automatically designates the other electrode(s), and a third graphical interface. 
The following is an examiner’s statement for allowance for claims 11-18.
	Brainstorm the closest prior art of record teaching a computer-implemented method of enabling a generation of at least one user-defined montage from a plurality of EEG electrodes positioned in a patient's brain, on the patient's brain and/or on the patient's scalp, said method comprising: generating a first graphical interface to visually display at least one view of the patient's brain and/or scalp overlaid with a spatial distribution of the plurality of EEG electrodes, wherein each of said plurality of EEG electrodes in the at least one view is uniquely identified with reference to its position in the patient's brain, on the patient's brain and/or on the patient's scalp; displaying a tool within the first graphical interface; receiving an input from a user using the tool to select at least one electrode from the plurality of EEG electrodes displayed in the at least one view; prompting the user to indicate at least one reference electrode corresponding to the selected at least one electrode; accessing EEG signals corresponding to the at least one electrode and the at least one reference electrode. Compumedics4 is the closest prior art to record teaching graphical interface to display at least one EEG trace indicative of a comparison of EEG signals of the at least one electrode and the at least one reference electrode. 	Brainstorm in view of Compumedics4 fail to teach or reasonably suggest, in combination with additional limitations of base claims wherein using the tool to select the at least one electrode comprises: allowing the user to use at least two drawing loops to select electrodes corresponding to a first montage and electrodes corresponding to a second montage; upon forming the at least two drawing loops, generating a second graphical interface to prompt the user to identify the at least one electrode and the at least one reference electrode from the electrodes enclosed by each of the at least two drawing loops; and upon identifying the at least one electrode or the at least one reference electrode, automatically designating the other electrode(s) and a third graphical interface. 
The following is an examiner’s statement for allowance for claims 19-22:
	Brainstorm teaches a computer-implemented method of enabling a real-time generation of at least one user-defined bipolar montage from a plurality of EEG electrodes positioned in a patient's brain, on the patient's brain and/or on the patient's scalp, said method comprising: generating a first graphical interface to display at least one view of said patient's brain and/or scalp overlaid with a plurality of identifications corresponding to the plurality of EEG electrodes, wherein each of said identifications uniquely references each of the plurality of EEG electrodes in the patient's brain, on the patient's brain and/or on the patient's scalp; displaying a tool within the first graphical interface, wherein the tool is configured to receive a user's input that selects a first identification and a second identification; prompting the user to indicate a reference identification from the selected first identification and the second identification; acquiring EEG signals associated with the plurality of EEG electrodes corresponding to the first identification and the second identification. Compumedics4 teaches graphical interface to display an EEG trace associated with the first identification, the second identifications and the reference identification, wherein the plurality of EEG electrodes include at least one of strip, grid or depth electrodes. 
Brainstorm in view of Compumedics4 fails to teach or reasonably suggest, in combination with additional limitations of the base claims, wherein using the tool to select the first identification and the second identification comprises a) enabling the user to use a first drawing loop to select the first identification and the second identification for generating a montage, b) upon forming the drawing loop, generating a second graphical interface to prompt the user to identify the active electrode or reference electrode of the first identification and the second identification enclosed by the drawing loop, and c) upon identifying the active electrode or the reference electrode, automatically designating the other electrode, and a third graphical interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/M.R.K./            Examiner, Art Unit 3791